UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT ma
cv wasm\~\exo&l

 

 

 

 

MOTION T() CONTINUANCE /
°i z.»'.-“ z w
' . ‘," » §§ 4a
In re: Requesting for Continuance 341 :‘§;: 6 /
Luu Le :§.il ';.) in
8823 Renton Ave S., #2 '#:z::,:.,?:; ,, 6
Seattle Wa 98118 Li`l'§;: §
§`:{c'> c':;
LUU LE chapter 13 ga §?;;»;’l- o
’~.‘° ‘;w*
Debtor(s). ease No. 18-13536 ii
Judge: Timothy W. Dore
AMENDED CHAPTER 13 PLAN COVER SHEET AND N()TICE OF HEARING
The attached plan is an amended plan that replaces the Iconfirmed or \:l unconfinned
plan dated CE§<:§< bets 20 entet a date..
The Court shall hold a hearing on confirmation of the attached plan and any timely filed
objections on Wednesday, December 12, 2018, at Choose an item., at Cheose an item..
'I`he following describes the section(s) of the plan being amended, the change in treatment,
the affected creditor(s), and the impact of the change:
Section of Plan Change in Treatment Creditor Impact of Change
SECTION IV.B. TAX parcels; 170824110020, Grays Harbor County Property tax Was owed in
170813440010, Treasurer total $9,255.43
170824110080 P.O. Box 831
In Grays Harbor County Montesano, WA
98563
360-249-3 751

 

 

 

 

 

MWL¢

Counsel for Debtor(s)

Counselfor the debtor shall file a separate certification of mailing and/or service of the
amended chapter 13 plan and this cover sheet, unless the Court orders otherwise.

CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240:50 PQ. 1 Of 7

F l L E D UNITEI) STATES BANKRUPTCY CoURT
18 BE(; t 3 AH lawn THE wESTERN DISTRICT QFM

 

 

w.t\ 9a , vacated
oil ii£§§§lifiéi' again 341 CONTINUANCE LETTER
W.Ft oF ita é,'i' S§ATTLE December 10,2018
ar _.t 7 aaa cut
In re: Requesting for Continuance 341 United yStates Courthouse
Luu Le 700 Stewart St. #4107
8823 Renton Ave S., #2 Seattle WA 98101
Seattle WA 98118 phone 206-624-5124
LUU LE Chapter 13
Debtor(s). ~ Case No. 18-13536
Judge: Timothy W. Dore

AMENDED CHAPTER 13 PLAN COVER SHEET AND NCTICE OF HEARING

The attached plan is an amended plan that replaces the lconfirmed or l:l unconfirmed
plan dated December 19, 2018. l

The Court shall hold a hearing on confirmation of the attached plan and any timely filed

objections on Wednesday, December 12, 2018, at £hoose an §tem., at Choose an item..

I, Luu Le would like to request for continuance for CHAPTER 13 was filed. Included the
addmendment, bank Statements, 2015 tax file, other creditors contact information

Luu Le
Counsel for Debtor(s)

 

Counsel for the debtor shall file a separate certification of mailing and/or service of the
amended chapter 13 plan and this cover sheet, unless the Court orders otherwise.

CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240:50 PQ. 2 Of 7

 

»-

-_'* "~z'

- _."-',";', .-t..¢¢ '.¢~..'A.-_..._~. _ __v
'~'.-:.‘a -_-~" ._ `* .." _-l_\ ~ .~__\~~ . .,

   

PRoF:T c Lcs's srA'rF.MF.NT

Bus|ness Name ' l Date . 620

Address g%&g §Q(~XTON .A~`&S_:l¢» For Month of__agzmbm&_g__
§em’ru; coal ag\\€§ ' cas¢¢gg»tz>§aé v/WQ al

income/Sales!Revenue 5°200 _ 00

Less Purchases
, tca-sr at coe-as sotd) nating

Nec a. 6 o z’._Q@ t .
Other Income ,>' _ ~
Tota_l Revenue (+) » t,t.)é@§ JO

 

EXPENSES _ _
Wages . 0
Rent ' _______Q___.-_-_.--
Advertls!ng Q . '
Bad Debts
Calell §_QQE ZQ
Do,preclatlon o
Frelght]Delli/ery g
insurance 0
Lega! /Accountlng .
Supplles - , 00 a ' ,
Llconses ‘
Te'!ephone
Utl!ltles

o
:K:
Postage ______Q'____________ '
.._.._".Q....__.__...._
.._.._Q__..__.........

 

 

 

Repa¥rs]M.alntenance

8 & 0 Tax

Property Tax 0

Unemp!oyment Sec.

Department of L 8 l

Depsrtment of Revenue 5 ~

fRS 930 0 ` .
_ las sur

ms mass __'Q'z'__~“ yca , t

O_U‘\¢t»’ ______2____________ ' j

 

 

 

 

Tota! Expenses (~) /195'60
FRO~FlT {LO$S)

 

l
lNcLuDF. wer THxs. m applicath

a) copy of tax reports filed with taxing agencies for proof of payment ,'
b) copy of WHGES (querter¥y estimated IRS taxes}
c) ending month account receivable balance

d: ending balance in checkbook

_ .... -- ¢-*

,_ _CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240:50 PQ. 3 Of 7

"\: L': : " -f» Z',` L"\r v-¢
Frlr rn this rnfc:'mav_:on to identity year l <

Debtor1 Luu Le
First Name

Debtcr 2

LastName

 

(Spouse if.fi|lng)- FrrstName

LaStName

United States Bankwptcy Coutt for ther WESTERN DlSTRlCT OF 'WASHlNGTON

Case number

 

(n‘ known)

 

 

Offlcial Fon'n 1060

Schoduleb:¢rodltorswholiave¢lalms$ecundb¥?mper¢y

El Cheok ifthis is an
amended liling

12115

Beascomplete and accuraaeaspossible. iftwo married peoplearetilingtogether,hoth afeequallyresponsibleforsupplylngcorrectinfonnation. ifmorespace
is needed, copytheAdditional Page,till'itout, numbertlmermies,and amch itwthisfom\'.()nthetoptofany additional pages,wriheyourname and case

number (if known). ~

1. Doanycreditorshaveclaimssecuredbyyourpropertw
l'_`l No. Checkthis box and submit this iormtolhe oourtwith your other schedules You have nothing else to reporton this iorm.

l Yes. Fiu in an drive information celdw.

usc Au secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.4 usi an secured elaime. ira erediwr has more than one secured claim, list me creditor separavely c°‘m“"" A C°'”m" 5 C°'"m" c
breach claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. As Amouot of claim Value of collateral Unsecured
muchaspossible,listmeolaimsinalphabeamlmdefaowrdingwwuedilofsnane. Donotdeductii\e thatsupporlsthis portion
y value of oollateral. claim lf any
l 2.1 l lntemal Revenue Servioe Deecnbe the property max secures me.claim: Unknown $0.00 Unknown
C'°‘*"°"S Na’“e All Debtor'sreal property in King
County
MlS W244 . .
9152ndAve_ aA:p‘¢):fthedateyoa.ifile,l;heolaam\s.Ol~re¢:l<allh‘iat
Seattle, WA 98174 m Conv-ngent
mmber, street cny. sale a zip code E] unliquidated
El Dispuced
Who owes the debt? Check one. Nature of lien. Check all that apply.
-Debtor-;on¢y l:lAnagreementyoumade(suchasmortgageorsecured
E] center 2 only w ‘°a")
5 Debwr 1 and Debf°f 2 only l Stewwry lien (euch as tax ren, memanic's len)
l:.l At least one ofthe debtors and another l:l Judgment lien from a lawsuit
Dcheckifchisclaimrelateerca Elomeranciudingangmworrsct)
community debt
Date debt was incurred Last 4 digits of account number
2.2 l King COunty Doscribe the property that secures the claim: $27,439.39 $235,000.00 $0.00
W‘“_"'s wm _ 1 2501 S.E. Petrovisky Rd. , Renton, ' -
Busmess Operatzons wA 93058
Division
Administraaon Building, §§p,°fwemv°" mel"'¢¢'aim is= waime
am F [] ;oml t
500 Fourrv Avenue, #soo nge"
Seattle, WA 98104~4387
Nmeer.srreer cny.sew&zipcode ` El mandated
El Dicputed
Who owes the debt? Check one Nature of lien. Check all that apply.
.De¢mm°n¢y EAnagreementyoumade(sudiasmomgageorsecured
l:l Debtor 2 only w loan) '
g Debt°'l and Debf°' 2 °"'y l slequ lien (such as tax lied mechanics llen)
[]A_tleastoneofthedebtorsandanomer D.ludgmentllenfromalawsult
ij check areas claim relateewa l.'.loiher(mcludingerigmwefrset)
community debt
Oflicial Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of4
Soll.ware Copyrlght(c) 1996-2018 Belease. LLC ~ wvw/.bestcase.oom 8th Case Bankmptcy

CaSe 18-13536-TWD DGC 1 Flled 09/10/18 Ent. 09/10/18 17142151 Pg. 20' Of 52 t
CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240250 Pg. 4 Of 7

pebtor1 Luu Le _ Case number (if know)

 

 

 

 

 

 

 

 

' Fllst Name Middle Name Last Name
Date debt was incurred Last 4 digits of account number 0105
l 2.3 l King County oeecribe she properly mci eecorec rhe claim= $27,439.39 $294,000.00 $0.00
¢'@°"‘°"5 “a'"e _ 12601 S.E.Petrovisky Rd, Renton,
Business Operarl;ions wA 93058 King County
Division Residencelinvestment property
Admlnlstration Building, As simedaeyouale,ihe claimis: oec<ellrrel
6th `F app '

1 500 Fourlh Avenue, #eoo 5 C°"i"sem
Sea_ttie, WA 98104-4387
Numoer.su'eel.clly. sweazocoae [.] umiquidawd

 

 

l:l elepuled
Who owes the debt? Check one. Nature of lien. Check all that apply.
-Debwnonry l:.lAnagreementyounude(sudiasmortgageorsecured
El center 2 only °a' ‘°a“)
m Debwr 1 and Debfor 2 Only l srawlory lien (such as tax lien, mechanics lien)
L‘.l Ai least one ofll~re devlors and anomer El Jo<lgmerri reh from a lawsuit
Dcheclriflhisclaimrelalesioa l`.'lolher(irrcludlngarlohlloofrsei)
community door
omaebiwasincurred ` Lasudigiieofoccomnumber
iZ.Tl:l Morlgage l_ender#1 mmceprope.ryoerseemeerreeem sao,ooo.oo siss,ooo.oo so.oo

 

 

firedwa Na'“€ Security: Property at 12601 S.E. ` ’
llELMllTr LoUKDES BROI¢ Peo'ovis'lry Rd. Renion,wA esoss l\lo

lzéo?, se Perv:§r`l§l¢s RJ

 

 

PAZ':M“M (”L"F¢" F¢r 2.3,-)

 

 

 

 

Asofthedate unle,theclalmis:check‘llwal .».»»»-~~
KE" /o muellan r. app,,_ ’° "‘ _
llomeerslreel.elly.sele&zpcode Clunliquidaied _` "' " _ .'
El oispured '~ . , `
Who owes the debt'l Check one. Nature of llen. Gl'leck all that apmy.
lm1°niy C]Anagreementyoumade(suchasmorlgageorsecured
l'_'l oeoior 2 only mr wl
El oeolcr 1 and Deolor 2 only El slamlory lien (socn as ex lien, mechanics lieh)
ElAileceiorreollhedeowrsand anomer E.ludgmenilleniromalewsuri
m Ch€€k iffhi$ daim relates 10 3 - other (indudmg a right w arisen Fir$t M°l'tgage §
con'mlunity debt
Date debt was incurred l.ast 4 digits of account number
l 2.5 l Mortgage Lender #1 `\neecrice the property that secures the elaine $25,000.00 $294,000.00 $0.00
Creditor‘s Name

 

 

 

 

 

Clo 707 E Harrison St. apply ' '
SeafflerWA%l°Z Doohingenr . ~
~onoer.sreelclry.swwazpcode lZl unrecovered ' `
g Dispqu
Who owes the debt? Check one. Nature of lien. Check all that apply.
-Debwri°niy UAnagreementyoumade(suchasmortgageorsecured
EJ chlorz only w'°""")
[Il Deolor 1 end Deoior 2 only E.l siawlory lien (such as tax lien, mechanics llen)
ljmlcasioheoiirredeblorschdanomer D.ludgmehlieniromalawsuil
Cl check ifihie claim relates lo a E.'l other (ihcluding a right lo olsen
community debt
Date debt was incurred Lad 4 digits of account number
Oflicial Fon'n 1060 Adclitlonal Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 4
software copyright (c) 1996-2018 easlcase. LLc -www.beercesecom BestCase B=mkwolcy

Ca$e 18-13536-`1'VVD DOC 1 Flled 09/10/18_ Ent. 09/10/18 17:42£51 Pg. 21 Of 52

CaSe 18-13536-TWD DOC 35 Filed 12/13/13 Ent. 12/14/18 12240:50 PQ. 5 Of 7

pebtor1 Luu Le

Case number (if lmcw)

 

 

 

Flrst Name Middle Name l;§t Name
2. 6 l ;d°rtgage Lende\' #2 Describe the property that secures the claim: $220,000.00 $150,000.00 $70,000.00
ez.Security: property at 1'0051 24th
lillian um§z£g.:§mo" Ava. s.w. , seawe, wA sales § 0 MVW gd~
ig£m 24 Vacant land, to be surrendered Fa"aw"

mr w lim ‘W 546
Clo 707 E Harrison

 

 

 

Asofthedateyouiile,tl'ieclaimiszcheckalltl'lat
a-Qply

"“*1‘)`“‘*@ river

 

 

 

 

 

 

 

 

 

seallle, wA 93102 gcon,,,,gem
Nnnner.slreel. clly.slale&zipcode El unliquioale<l
E olsoqu
Who owes the debt? Cheol< one. Nature of lien. Check all that apply.
lDebwmomy UAnagreemenlyoumaoe(suchasmongagecrsecured
13 center 2 only mr '°a“)
Cl` Deolor l ann center 2 only E slan.nory lien (sucn as lax lien, mechanics lien)
Cl Al least one of the aebwrs ana anomer 13 .ludgmenl lien from a lawsuit
El check innis claim relalss w a l other (mudmg a mm am First Mortgage
community debt
Date debt was incurred Last 4 digits of amount number
§le Mortgage Lender #2 D¢s¢ribe the property that m the ¢laim= $205,000.00 $138,000.00 $67,000.00
C'edi*°"$ "a'"e ' 10051 24th Ave. S.W. Seattle, WA
98106 King County
c/° 707 E Hams°n :sorlne dale you nle,lneclaimis:cnackallnlal
Seattle, WA 98102 El ccnv'ngent
mrnner:slreec cily.slales.zncene E.l unliquidated
g Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
-Debtor1only UAnagreementyoumade('suchasmoltgageorsecured
L'.I Deblo_r 2 only w ‘°a")
El Denlcrl and oeolor 2 only El Slamlory lien (sucn as lax lien. mechanics lien)
[J Al least one oflne rlenlcrs and anolner Ei moment lien from a lawsuit
[J check inns claim relates lo a E omer (inclnning a nghllo offsel)
community debt
base dane ms incurred l.asl 4 digits ofacconnt number
E'B_] Mortgage Lender #3 Doscribe the property that secures the clalm: $225,000.00 3244,000.00 $0.00
Credi&ol‘s Name

BAsfs`ll>E Fulvnl dar lee

bg¢-Zhl£m€lnh'»€'rwl~l ¢,wp
Clo 707 ams

Seattle, WA 98102
Number. Street, Ciiy. Sfaie& Zp Code

Who owes the debt? Check orle.

l Deblorl only

El Denlnrz only

Cl Dshlorl and sector 2 only

Umleaslonenfmedenwrsandancmer

E! check iftllis claim relates lo a
community debt

Date debt was incurred

3804 23rd Ave. S. W. Seattie, WA

 

 

King County cAN-t`¢uik\\é/ -\'AA;\B o d`ztl' `0 %\w&~W--
Y<;fthe date you flle, the claim is: cnecl< all ll-lal w W¢$TA_.FA_ S_p`_g `/'j

nuc‘jd'i‘;m“j:';d quo nnzm‘rc.lr\ nlr’r-_~j

El nispuled

SACl>_AMeon, 64 “]§?2-9 z
Tcl @lé) ;lz_~'?£é»'?-¢.

Nature of iien. Check all that apply.

l Anagreememyou made (suchas mortgage orsecured
car loan)

n Staluwly lien (such as tax llen, mechanics lien)

n Judgment lien from a lawsuit

El other (inclndrng a ngnl lo onsel)

 

Last 4 digits ofaccountrnumber

 

 

 

 

 

     

?{ SW Suburban Sewe
` District

 

nescn'be me properlymalsecurecme clalm: $2,828.00 $150,000.00 $0.00
\"'800 bros eve N\¢W)n~b vl~
Y>ullr'r gm 93 _A c
Ofii<‘ dditional Page of Schedule D: Creditors Who Have Claims Secul'ed by Property page 3 of 4
sellware ccpyrlghl<c) 1996-zola seclcase. us -www.beewseccrn ‘ eesl case sanl<runlcy

CaSe 18-13536~TWD DOC 1 Filed 09/10/18 Ent. 09/10118 17142151 Pg. 22 Of 52

CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240:50 PQ. 6 Of 7

 

 

Debtor 1 Luu Le ~ Case number (ifl<now)

 

 

 

 

l'-`lrst Name Middle Name last Name
Cre"“°‘“$ "‘a"“e Security: property at 10051 24th
Ave. S.W. Seattie, WA 98106
431 S_W_Ambaum Blvd‘ Asoftl~ledateyoutile,tl'leclaimis:cneckalllhat

aco¢y.
seattla, wA 98166-2462 ij mm

Nurnnsr.streel.clly,slata&zipcoce 13 unliquidated

 

 

 

 

E] oispuled
Who owes the debt? Check one. Nature of lien. Check all that apply
-Debtomonly UAnagreementyoumade(suchasmoltgageorsecuwd
l'J Debtor 2 only m ba")
Doeutorlan<lc)enlorzonly E\stanrloryllen(suenaslaxllen,mechanic'slien)
UAtleastoneofthedebwrsandanother EJudgmentEenfrcmalav/sull
El check innis claim relates to a l other (inclut-ling a mm onset) Utility Lien
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Wlite that number here: $762,706.78
lfthisisthelastpageofyourfcml,addthedcllarvaluetow|sn'omallpages. 62 8
Write that number here: $7 ’706‘7

 

 

 

Llst_otherstoseuotllietltoraoebtrhat¥ouAlrccdyLisled

Usetl\ispageon|yifyouhaveotherswbenctiiiedaboutyourbanlnuptcyforadebtthatyoualreadylistledin Paltl.Forexarnp|e,ifacol|ection agencyis
tryingtocollectfromyouforadebtyoucwetosomeoneelse, EstthecreditorinParH,andthenlisttheoollectlonagencyhere.$irnilarly,'ifyouhavemore
thanonecredltorioranyofthedebtsmatyoulistedinPart1,listuteaddtionalcreditorshere.lfyoudonothaveadditionalpersonstobenotifiedforany
debtsin Part1,donotfiiloutorsubmitthispage.

[:]

Name.Numbef,Str€€LCi!y.Swle&leCode onwntcnlinelnl=artldioyouenterlnecreortore 2.1
Kerry Keefe

Assisunt U.S. Attomey ’ Last4tflglls of account numoer_
700 Stewart St.
Seattle, WA 98101-1271

 

Name,Number,Slreel.cily,slcleazlpcode onwltlcnlinelnPartloidyouentermecredllor.> 2.2
Margaret Pahl

W400 King County Courthouse Last 4 uiglts or account number __
516 Third Ave.
Seattle, WA 981 04

 

Oflicial Foml 106D Addiiional Page of Schedu|e D: Creditlors Who Have Claims Secured by Property page 4 of 4

Soflware Copyright (c) 1996-2018 Besl Case. LLC ~www.bestcesecom Best Case Bankruptcy

Ca$e 18-13536-TWD DOC 1 Filed 09/10/18 Ent. 09/10/18 17242151 Pg. 23 Of 52

CaSe 18-13536-TWD DOC 35 Filed 12/13/18 Ent. 12/14/18 12240250 PQ. 7 Of`7

